ALEXANDER & BALDWIN, INC.

ONE-YEAR PERFORMANCE IMPROVEMENT INCENTIVE PLAN

 

AMENDMENT NO. 5  

 

 

The Alexander & Baldwin, Inc. One-Year Performance Improvement Incentive Plan,
as restated effective October 22, 1992 (the “Plan”), is hereby amended,
effective December 13, 2007, as follows:

 

 

1.

Section V.C of the Plan is hereby amended to read as follows:

 

 

C.

Payments.

 

1.         Approval of the award payments for each Plan Year will be made by the
Committee at its first meeting following the availability of the financial
results for that Plan Year.

 

2.         For awards made for Plan Years beginning prior to January 1, 2008,
the participants entitled to those awards may each individually elect to receive
one or more of those awards in one of the following forms:

 

 

(a)

in cash at the time the award is determined, or

 

(b)       up to 50% in shares of the Company’s common stock, with the balance
paid in cash, at the time the award is determined. At the discretion of the
Committee, a premium (in the form of additional shares of the Company’s common
stock) may be attached to the portion of any award paid in common stock. The
portion of the award paid in the Company’s common stock will be subject to such
restrictions and forfeiture provisions as the Committee shall determine at the
time the award is paid.

 

3.         Awards for Plan Years beginning on or after January 1, 2008 shall be
paid only in cash, with such cash payment to be made at the time the award is
determined. Participants will not be permitted to receive any portion of their
awards in the form of the Company’s common stock.

 

2.         Except as modified by this Plan Amendment, all the terms and
provisions of the Plan as in effect immediately before this Plan Amendment shall
continue in full force and effect.

 

[SIGNATURES ON FOLLOWING PAGE]



            IN WITNESS WHEREOF, ALEXANDER & BALDWIN, INC. has caused this Plan
Amendment to be executed on its behalf by its duly-authorized officers on this
13th day of December 2007.

 

 

ALEXANDER & BALDWIN, INC.

 

 

By: /s/ Son-Jai Paik

 

Its Vice President

 

 

By: /s/ Alyson J. Nakamura

 

Its Secretary

 

 

 

 

-2-

 

 